       Case 4:20-cv-00052-WS-MAF Document 8 Filed 07/14/20 Page 1 of 2



                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JACETA ANYA STREETER,

      Petitioner,

v.                                                          4:20cv52–WS/MAF

WARDEN, FCI TALLAHASSEE,

      Respondent.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 7) docketed June 11, 2020. The magistrate judge recommends that the

petitioner’s § 2241 petition for writ of habeas corpus be dismissed for lack of

jurisdiction. The petitioner has filed no objections to the report and

recommendation.

      Having reviewed the record, the undersigned finds that the magistrate

judge’s report and recommendation is due to be adopted.

      Accordingly, it is ORDERED:
       Case 4:20-cv-00052-WS-MAF Document 8 Filed 07/14/20 Page 2 of 2



                                                                             Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 7) is hereby

ADOPTED and incorporated by reference in this order.

      2. The respondent’s motion to dismiss (ECF No. 6) is GRANTED for the

reasons set forth by the magistrate judge.

      3. The petitioner’s § 2241 petition for writ of habeas corpus is DISMISSED

for lack of jurisdiction.

      4. The clerk shall enter judgment stating: “All claims against the respondent

are DISMISSED.”

      DONE AND ORDERED this             14th     day of    July    , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
